Citation Nr: 1637290	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to October 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, continued a 20 percent evaluation for the service-connected lumbar spine disability.  

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record. 

The Board previously remanded the case for further action by the originating agency in June 2013.  The case has now returned to the Board for further appellate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability manifests orthopedic impairment consisting of painful limited motion with functional impairment most nearly approximating forward flexion greater than 30 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

2.  The Veteran's low back disability manifests neurological impairment of the right lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve throughout the claims period.
3.  The Veteran's low back disability manifests neurological impairment of the left lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve throughout the claims period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the orthopedic impairment from DJD of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  The criteria for a separate 10 percent rating, but not higher, for radiculopathy of the right lower extremity from January 14, 2010 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

3.  The criteria for a separate 10 percent rating, but not higher, for radiculopathy of the left lower extremity from January 14, 2010 are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

The Veteran contends that an increased rating is warranted for his service-connected low back disability as it causes severe pain on motion and severe functional impairment.  Service connection for a lumbar strain was awarded in a November 1995 rating decision with an initial noncompensable evaluation assigned effective October 7, 1994.  The low back disability was recharacterized as DJD of the lumbar spine in the July 2008 rating decision on appeal and the currently assigned 20 percent evaluation was continued. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's orthopedic impairment associated with the lumbar spine disability is rated as 20 percent disabling under Diagnostic Code 5242, pertaining to degenerative arthritis of the spine and the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

After review of the record, the Board finds that a rating in excess of 20 percent is not warranted for the orthopedic impairment associated with the service-connected lumbar spine arthritis.  Treatment records and VA examinations dated during the claims period establish that the Veteran's thoracolumbar range of motion most nearly approximates forward flexion greater than 30 degrees and a combined range of motion greater than 120 degrees.  In fact, the Veteran consistently demonstrated forward flexion of 60 degrees or better during VA examinations conducted in April 2008, December 2010, and May 2014, and his lowest combined range of thoracolumbar motion was observed at the April 2008 and December 2010 examinations when it was measured to 185 degrees.  

There is some evidence of more severe limitation of motion; on one occasion forward flexion of the spine was limited to 30 degrees during a May 2008 initial physical therapy evaluation at the VA Medical Center (VAMC), but treatment records document spinal motion quickly improved throughout the Veteran's physical therapy sessions.  At the time of the May 2008 physical therapy discharge evaluation (less than one month later), the Veteran's forward flexion was measured to 60 degrees.  The Veteran was also observed by his VA physicians to have "excellent" range of back motion in October 2008, "minimal" loss of motion in January 2009, and only a "slight" decrease in range of motion in June 2013.  Furthermore, there are no instances during the claims period when the combined range of thoracolumbar motion was less than 185 degrees.  The Board concludes that the isolated finding of forward flexion to 30 degrees in May 2008 is not truly representative of the Veteran's range of motion of the thoracolumbar spine at any time during the claims period.  Accordingly, a rating in excess of 20 percent is not appropriate based on limitation of thoracolumbar motion.  

As noted above, the Board must also consider the effect various functional factors-such as weakened movement, excess fatigability, incoordination, or pain-have on the Veteran's service-connected disability and determine whether they result in functional impairment that most nearly approximates a higher disability rating.   The Veteran has manifested some functional impairment due to his service-connected low back disability.  The April 2008 VA contract examiner found the Veteran's lumbar spine joint function was additionally limited by pain, fatigue, weakness, lack endurance after repetitive use.  The May 2014 VA examiner also identified functional impairment due to less movement than normal, excess fatigability, pain on movement, lack of endurance, and an antalgic gait.  However, at no time during the claims period has the Veteran manifested an additional loss of motion due to such functional effects and the April 2008, December 2010, and May 2014 VA examiners all found that there was no additional loss of spinal motion following repetitive testing.  

The Veteran testified in March 2013 that his low back pain would sometimes increase to the point where he could not function, but this statement is inconsistent with the medical evidence dated during the same period.  VAMC treatment records show only a "slight" decrease of spinal motion in June 2013 and a "moderate" loss of motion in September 2013 during a chiropractic consultation.  The Board also observes that the Veteran's medical treatment during this period focused primarily on thoracic outlet syndrome, affecting the upper nonservice-connected portions of the spine.  This condition prompted multiple trips to the emergency department for cervical pain and required several surgeries during the claims period.  The Veteran is certainly competent to report the severity of the back pain he experiences and the effect it has on his functioning, but the Board finds that the objective medical evidence is more probative in determining the functional impairment due to the service-connected lumbar spine disability.  This is especially so in light of the medical evidence distinguishing between the areas of the Veteran's spine and describing the manifestations specific to the service-connected condition versus the nonservice-connected disability.  The Board therefore finds that even with consideration of all relevant functional factors, the Veteran's DJD of the lumbar spine does not most nearly approximate the criteria associated with an increased ratings under the general rating formula.  
The Board has also considered whether a higher rating is warranted due to intervertebral disc disease.  The Veteran's private and VA treatment records document diagnoses of intervertebral and degenerative disc disease and Diagnostic Code 5243 is therefore applicable to the current claim.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for rating intervertebral disc syndrome, a 20 percent evaluation contemplates incapacitating episodes having a total duration of at least two weeks but less than four weeks during the last 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than six weeks, and a 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the last 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The record contains some lay evidence indicating the Veteran's low back disability requires bed rest.  In April 2008, the Veteran told a VA contract examiner that he experienced constant back pain that sometimes required bed rest.  He also testified in March 2013 that his low back pain had previously reached the point where he had to lie down.  However, the Board notes that the record is completely devoid of any competent medical evidence indicating that the Veteran was prescribed bed rest by a physician due to flare-ups of disc disease.  None of the VA examiners found that the lumbar spine disability resulted in periods of incapacitation for VA purposes and VA and private treatment records do not document prescribed bed rest for the service-connected low back disability.  Even when the Veteran was treated in the VA emergency department for complaints of low back pain, such as in January 2008, he was prescribed medication and not bed rest.  Additionally, the Veteran has not reported that he was ordered to keep to bed by a VA or private health care provider.  Therefore, the Board cannot conclude that the Veteran's low back disability manifests incapacitating episodes as defined in the applicable regulation and an increased rating is not warranted at any time during the claims period under Diagnostic Code 5243. 

The evidence therefore establishes that the Veteran's orthopedic impairment associated with the service-connected low back disability most nearly approximates the currently assigned 20 percent rating throughout the claims period.  The Board must now consider whether separate ratings are warranted for any neurological impairment of the lumbar disability as the general rating formula provides for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

Diagnostic Code 8520 rates neurological impairment based on the degree of complete or incomplete paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Board finds that the Veteran experiences neurological impairment of the bilateral lower extremities due to the service-connected low back disability and separate 10 percent ratings are appropriate under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve.  Private and VA treatment records document the Veteran's complaints of radiating pain down the right and left legs throughout the claims period.  However, despite the consistency of the Veteran's reports, physical examination of the lower extremities has not always demonstrated objective manifestations of the diagnosed radiculopathy.  A January 2007 private electrodiagnostic study showed only minimally abnormal changes and indicated a slight right nerve irritation without supporting the presence of a true sciatic neuropathy.  Two years later, in January 2009, the Veteran's VAMC physician noted that a December 2008 nerve conduction study was negative for lumbar radiculopathy.  Right radiculopathy was diagnosed by a VA examiner in May 2014, but the severity of the condition was characterized as mild with physical examinations demonstrating normal sensory, motor, and reflex functions.  In fact, a decrease in sensation of either leg was only observed on two occasions during the claims period-in November 2007 at a private hospital and by the Veteran's VA physician in October 2008.  All other private and VA neurological evaluations have shown full sensation and reflexes in the bilateral lower extremities.  

The Veteran was provided a VA examination of the peripheral nerves in May 2014 and his upper and lower extremities were examined for evidence of neurological impairment.  The examiner, while diagnosing radiculopathy in the right sciatic distribution and characterizing the Veteran's complaints as mild, later indicates that the neurological impairment may approximate moderately severe.  However, an accompanying explanation at the end of the examination report clearly states that the Veteran's total neurological impairment is moderately severe, taking into account the right radiculopathy and nonservice-connected bilateral carpal tunnel syndrome and left ulnar neuropathy.  The May 2014 VA examination report shows that no sensory, motor, or reflex abnormalities were identified in either lower extremity and the sciatic nerves were described as normal.  In contrast, the median and ulnar nerves manifested incomplete paralysis as well as mild symptoms.  The VA examiner also specifically stated that the Veteran had no motor weakness of the lower extremities, particularly the left.  Thus, while the examiner's initial assessment appears to characterize the right radiculopathy as moderately severe, a complete reading of the examiner's remarks and accompanying clarification at the end of the report establishes that the neurological impairment to the right leg alone is no more than mild. 

In sum, the Board finds that separate 10 percent ratings are appropriate under Diagnostic Code 8520 for radiculopathy of each lower extremity throughout the claims period.  Ratings higher than 10 percent are not warranted as the record does contain consistent objective evidence of radiculopathy, to include sensory, motor, or reflex abnormalities.  The service-connected DJD of the lumbar spine is contemplated by the currently assigned 20 percent evaluation for orthopedic impairment and an increased rating is also not warranted.  The Board has considered whether there is any other schedular basis for granting a higher rating but has found none.  In addition, while there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disability, the evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected low back disability varied to such an extent that higher schedular ratings are warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's lumbar spine DJD is manifested by symptoms such as pain, decreased range of motion, and mild neurological impairment of the lower extremities.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  As the Veteran's orthopedic and neurological impairment are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Finally, the Board considered the doctrine of reasonable doubt, but as the preponderance of the evidence is against the assignment of any higher ratings the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2008 letter, to include notice of the disability-rating and effective-date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA and private treatment, and voluminous records from the Social Security Administration (SSA) associated with the Veteran's award of disability benefits in September 2009.  Additionally, the Veteran was provided proper VA examinations in response to his claim, most recently in May 2014.

The Board also finds that VA has complied with the June 2013 remand orders of the Board.  In response to the Board's remand, updated records of VA treatment were obtained and added to the claims file.  The Veteran was also provided VA examinations in May 2014 addressing the orthopedic and neurological manifestations of the service-connected low back disability.  Although the May 2014 peripheral nerve examination includes a statement that was initially unclear regarding the severity of the Veteran's right leg radiculopathy, as discussed in more detail above, review of the examination report as a whole establishes the examiner's opinion as to the severity of the manifestations and impairment associated with the Veteran's service-connected neurological disability.  In addition, the same examiner included neurological findings of the lower extremities on the other May 2014 examination report that are consistent with the peripheral nerves report.  The VA examinations performed in response to the June 2013 remand are therefore adequate and comply with the specific orders of the Board to comment on the severity of any observed neurological abnormality of the legs.  The case was also readjudicated in August 2015.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 20 percent for DJD of the lumbar spine is denied.

Entitlement to a separate 10 percent rating, but not higher, for radiculopathy of the right lower extremity is granted.

Entitlement to a separate 10 percent rating, but not higher, for radiculopathy of the left lower extremity is granted.


REMAND

The Board regrets further delay in the final disposition of the claim for TDIU, but finds that another remand is required.  In its June 2013 remand, the Board instructed that the Veteran should be provided a VA examination to determine the current severity of his service-connected low back disability and an opinion regarding whether it rendered him unable to secure or follow a substantially gainful occupation.  The Veteran was provided VA examinations in May 2014, but the opinion provided by the examiner is inadequate as it does not appear to consider the Veteran's orthopedic impairment and instead takes into account his nonservice-connected carpal tunnel syndrome and ulnar neuropathy.

Furthermore, the Board's remand instructions in June 2013 were not consistent with VA's current policies regarding TDIU determinations.  In a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity...').  In a VBA Fast Letter, adjudicators were advised not to "ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities."  VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.  Thus, the Board must seek a medical opinion describing the effect of the Veteran's service-connected condition on his ability to perform employment activities, but not an opinion regarding whether he is actually "unemployable."

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another opportunity to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability by sending him a copy of the form.

2.  Return the claims file to the VA examiner who conducted the May 2014 VA peripheral nerves examination.  If this examiner is not available, provide the claims file to an examiner with the appropriate expertise to render a decision in this case.  

After review of the complete claims file, including the May 2014 VA examinations of the Veteran's low back and peripheral nerves, the examiner should provide an addendum medical opinion addressing the functional effects caused by the Veteran's service-connected lumbar arthritis and bilateral radiculopathy as it relates to employment activities, to include limitations to standing, walking, and lifting.  This opinion must be provided without consideration of the Veteran's age or nonservice-connected disabilities.  

The Veteran's only service-connected disabilities are DJD of the lumbar spine and associated radiculopathy of the bilateral lower extremities.  The claims file, including records from SSA, document that he last worked on September 15, 2005 as a longshoreman operating heavy machinery and loading/unloading pallets from ships.  He incurred a work-related injury to his neck and back in June 2002 and was treated for a cervical strain with radicular symptoms into the upper extremities.  The Veteran testified in March 2013 that he was unable to work due to his low back and nonservice-connected neck pain.

If an opinion cannot be provided without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit a more definitive response. 

3.  Then, readjudicate the claim with consideration of all the evidence.  If the claim is not granted in full, send the Veteran a SSOC before returning the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


